Citation Nr: 0603024	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  97-27 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
evaluation for anemia, to include consideration of whether 
the reduction in rating was proper.

2.  Entitlement to restoration of a 20 percent disability 
evaluation for lumbosacral strain, to include consideration 
of whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
November 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Newark, 
New Jersey, Department of Veterans' Affairs (VA), Regional 
Office (RO), which implemented a proposal to reduce the 
veteran's disability ratings for her service-connected anemia 
from 30 percent to 0 percent disabling, effective November 1, 
1996, and lumbosacral strain from 20 percent to 10 percent 
disabling, effective November 1, 1996.  The veteran testified 
at personal hearings at the RO in November 1996 and September 
1997, and at a VA Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge in September 2003.  In 
March 2004, this case was remanded by the Board for 
additional evidentiary development.  The claims were 
readjuducated in a June 2005 supplemental statement of the 
case.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation for her anemia was of record 
at the time of the August 1996 rating decision that reduced 
her 30 percent evaluation to 0 percent.  

2.  Satisfactory evidence warranting a reduction in the 
veteran's disability evaluation for her lumbosacral strain 
was of record at the time of the August 1996 rating decision 
that reduced her 20 percent evaluation to 10 percent.  

3.  The veteran's anemia is not shown to be productive of 
hemoglobin of 10 gm/100 ml or less.  

4.  The veteran's lumbosacral strain is manifested by 
complaints of pain, with forward flexion to 60 degrees, 
extension to 25 degrees, 30 degrees of rotation, bilaterally, 
and lateral flexion of 30 degrees, bilaterally; but not 
moderate limitation of motion; muscle spasm on extreme 
forward bending nor loss of lateral spine motion unilaterally 
in a standing position, nor ankylosis of the entire 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine of 30 degrees but not greater than 60 degrees; or, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSIONS OF LAW

1.  The reduction in rating from 30 to 0 percent, effective 
November 1, 1996, for service-connected anemia, was proper; 
entitlement to restoration of the 30 percent rating is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.344(c), 4.117, Diagnostic 
Code 7700 (1996 & 2005).

2.  The reduction in rating from 20 to 10 percent, effective 
November 1, 1996, for service-connected lumbosacral strain, 
was proper; entitlement to restoration of the 20 percent 
rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.344(c), 
4.71a, Diagnostic Code 5295 (1996 & 2005).

3.  The criteria for a compensable evaluation for service-
connected anemia have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.117 Diagnostic Code 7700 (1996 & 2005).

4.  The criteria for an evaluation in excess of 10 percent 
for service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5289, 
5292, 5295 (as in effect prior to September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect September 
23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Anemia and Lumbosacral Strain

A.	Reductions

With regard to whether or not the correct procedures for the 
reductions were carried out, in a letter, dated in June 1996, 
the veteran was notified of the RO's intent to reduce her 30 
percent rating for anemia to 0 percent (noncompensable), and 
reduce her 20 percent rating for lumbosacral strain, to 10 
percent.  In the letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why her compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e)(i).  In a letter and rating decision, dated 
in August 1996, the RO informed the veteran of the decision 
to reduce her ratings to noncompensable, effective November 
1, 1996.

The Board finds that the RO has complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability ratings by having notified her of her rights, 
giving her an opportunity for a hearing and time to respond, 
and making the reductions effective no sooner than permitted.  
The Board will next address whether VA has met its burden of 
proving that the reductions were warranted.

In determining what criteria to apply in addressing whether 
the rating reductions were warranted, the Board notes that 
the RO initially assigned an effective date of November 16, 
1993 for service connection, and the veteran's 30 percent 
rating for her anemia, and that the 30 percent rating was 
continued in effect until November 1, 1996.  Similarly, the 
RO initially assigned an effective date of November 16, 1993 
for service connection, and the veteran's 20 percent rating 
for her lumbosacral strain, and the 20 percent rating was 
continued in effect until November 1, 1996.  Since the 
evaluations were not in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a) and 
(b) is not required.  38 C.F.R. § 3.344(c).  These provisions 
also do not apply to disabilities which have not become 
stabilized and are likely to improve.  Reexaminations 
reflecting improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. § 
3.344(c).

In any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 421 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

1.  Anemia

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show that 
she was diagnosed with microcytic anemia in 1990.  

In July 1994, the RO granted service connected for anemia, 
evaluated as 30 percent disabling, with an effective date for 
service connection of November 16, 1993.

In June 1996, the RO notified the veteran that it proposed to 
reduce her evaluation for anemia to 0 percent.  In August 
1996, the RO implemented the reduction.  The RO assigned an 
effective date of November 1, 1996.  

The veteran's anemia has been evaluated under 38 C.F.R. 
§ 4.117, Diagnostic Code 7700.  Under DC 7700, a 0 percent 
evaluation is warranted for anemia when the hemoglobin is 10 
gm/100 ml or less and the condition is asymptomatic.  A 10 
percent evaluation requires hemoglobin of 10 gm/100 ml or 
less with findings such as weakness, easy fatigability, or 
headaches.  A 30 percent requires hemoglobin of 8 gm/100 ml 
or less with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  

The medical evidence includes VA and non-VA medical reports 
dated between 1994 and prior to November 1, 1996.  VA 
outpatient treatment reports show that the veteran received 
ongoing treatment for iron deficiency anemia, which was 
generally noted by history.  Reports, dated in January 1994 
and September 1996, show that the veteran complained of 
headaches.  The September 1996 report indicates that she was 
three months' pregnant.  

Other relevant medical evidence is summarized as follows: a 
VA examination report, dated in March 1994, notes a history 
of anemia in 1991, and complaints of occasional dizziness 
when standing up suddenly.  There was a normal nutritional 
status.  The hemic system was normal.  Hemoglobin and 
hematocrit were below normal limits, with hemoglobin at 11.6 
and hematocrit at 34.7.  The relevant diagnosis was anemia.  

Private medical reports from Chandra Shah, M.D., include a 
March 1995 report which notes complaints of headaches.  Blood 
test results showed hemoglobin of 11.3 and hematocrit of 32.2 
(October 1995), and hemoglobin of 11.6  and hematocrit of 
34.5 (December 1995).  The reports indicate that the normal 
range for hemoglobin is 11.6 to 15.2, and that the normal 
range for hematocrit is 34 to 45.  

A VA hematological examination report, dated in April 1996, 
shows that the veteran complained of occasional dizziness.  
On examination, she was moderately built and nourished and in 
no acute distress.  Her hemoglobin was 12.9, the hematocrit 
was 40, the serum iron was 88 milligrams (with a normal range 
of 45 to 160), and iron saturation was 26 percent (with a 
normal range of 20 to 50).  The diagnosis was history of iron 
deficiency anemia.

In November 1996, the veteran testified at the RO.  She 
complained of tiredness and dizziness, severe headaches, and 
testified that she had to take a couple of days off on about 
a monthly basis.  She stated that she was taking iron pills 
and prenatal vitamins.  She was working full-time, but 
commented that she had been told to limit her activities.  

The Board finds that the claim must be denied.  The veteran's 
testimony and the relevant medical evidence, which covers a 
period of over 21/2 years (from January 1994 to November 1996) 
shows that the veteran received ongoing treatment for anemia, 
and that her anemia was productive of low hemoglobin and low 
hematocrit up until October 1995.  She took supplemental iron 
for control of her symptoms.  She also complained of 
headaches on occasion.  However, none of the medical evidence 
shows that the veteran ever had hemoglobin of 10 gm/100 ml or 
less, and the April 1996 VA examination report shows that her 
laboratory results were within normal limits in all relevant 
areas.  The April 1996 report further shows that there was a 
complaint of occasional dizziness, but that there were no 
findings of weakness, easy fatigability, headaches, or 
shortness of breath, and there is no medical evidence to show 
that weakness, easy fatigability, or headaches, existed at 
that time.  In summary, the Board finds that the evidence is 
insufficient to show that there has not been an improvement 
in the veteran's anemia.  Accordingly, the preponderance of 
the evidence is against the claim, and the claim must be 
denied.    

2.  Lumbosacral Strain

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that she 
received a number of treatments for low back pain beginning 
in 1991.  Her diagnoses included chronic low back pain.  X-
rays revealed left convex scoliosis centered at L3, with no 
fracture or dislocation, and normally appearing disc spaces, 
and normal bone density.  

In July 1994, the RO granted service connected for 
lumbosacral strain, evaluated as 20 percent disabling, with 
an effective date for service connection of November 16, 
1993.  

In June 1996, the RO notified the veteran that it proposed to 
reduce her evaluation for lumbosacral strain to 10 percent.  
In August 1996, the RO implemented the reduction.  The RO 
assigned an effective date of November 1, 1996.  

The veteran's lumbosacral strain has been evaluated under 
38 C.F.R. § 4.71a, DC 5295.  Under 38 C.F.R. § 4.71a, DC 5295 
(as in effect prior to September 26, 2003), a 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted where the veteran experiences muscle spasm on 
extreme forward bending and loss of lateral spine motion 
unilaterally in a standing position.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The Board notes that although the schedular criteria by which 
the veteran's lumbar spine disability were rated have changed 
since November 1, 1996.  As these changes took effect after 
the effective date of the reduction (November 1, 1996) they 
are not for application.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 
(2000).  

The medical evidence includes VA and non-VA medical reports 
dated between 1994 and prior to November 1, 1996.  An X-ray 
report of the lumbosacral spine, dated in May 1996, noted 
mild scoliosis.  A July 1996 VA outpatient treatment reports 
notes that the veteran requested an examination for her work, 
and that she had scoliosis with occasional use of Motrin.     

Other relevant medical evidence is summarized as follows: a 
VA examination report, dated in March 1994, notes a history 
of scoliosis, and current complaints of back pain.  On 
examination, she had a normal gait, toe-walk, heel-walk and 
squatting.  The report notes exacerbated lumbar lordosis, and 
paraspinal muscle spasm, but no scoliosis.  There was a full 
range of motion without pain.  The relevant diagnosis was 
scoliosis of lumbar spine with lumbar pain. 

A March 1995 report from Dr. Shah notes that the veteran 
reported that she had a low back problem.    

A VA spine examination report, dated in June 1996, shows that 
the veteran complained of low back pain when lifting children 
as part of her teaching job, and pain upon prolonged sitting.  
She also reported that she had had a MRI that was normal.  On 
examination, she walked with a non-antalgic gait and was able 
to sit in the chair without discomfort, and was able to get 
on the examination table without difficulty.  There was 
slight hyperlordosis, and mild pain upon spine extension; she 
denied any radiation of the pain.  There was a full range of 
motion of the lumbosacral spine.  Lower extremity strength 
was 5/5, sensation was intact, and reflexes were 1+ at the 
knees and ankles.  There was no muscle spasm.  The diagnosis 
was vertebrogenic facet syndrome.  The examiner noted, "I do 
not believe that this condition is impairing her."  

In November 1996, the veteran testified at the RO.  She 
complained of back pain that made prolonged standing or 
bending difficult, and testified that she used over the 
counter medications, that had included Tylenol, every other 
day for her symptoms.  

The Board finds that the claim must be denied.  The veteran's 
testimony and the relevant medical evidence, which covers a 
period of over 21/2 years (from January 1994 to November 1996) 
shows that the veteran reported having low back pain.  The 
March 1994 VA examination report notes exacerbated lumbar 
lordosis, and paraspinal muscle spasm, and that scoliosis was 
not present.  There was a full range of motion without pain.  
There is no record of treatment for lumbosacral symptoms 
dated after this report, and the next relevant medical 
findings are dated over two years later, in the June 1996 VA 
examination report.  This report shows that there was a full 
range of motion of the lumbosacral spine, and that there was 
no muscle spasm.  There is no medical evidence to show that 
the veteran had muscle spasm on extreme forward bending and 
loss of lateral spine motion unilaterally in a standing 
position, at this time.  As the veteran complained of pain on 
extension, and as mild pain upon spine extension was noted, 
the RO's assignment of a 10 percent rating under DC 5295 was 
proper.  Thus, the reduction to 10 percent was proper.  In 
this regard, although the veteran complained of pain, when 
the ranges of motion of the low back are considered, there is 
insufficient evidence of neurological impairment, effusion, 
laxity and/or atrophy to show a lack of improvement based on 
functional loss.  See 38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 
9-98, 63 Fed. Reg. 56704 (1998).  In summary, the Board finds 
that the evidence is insufficient to show that there has not 
been an improvement in the veteran's lumbosacral strain.  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.

B.  Increased Ratings

The Board noted that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.   Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

1.  Anemia

As discussed in Part I.A.1, the RO properly reduced the 
rating for anemia to noncompensable, with an effective date 
of November 1, 1996.  The veteran's appeal has been construed 
to include the issue of entitlement to a compensable rating.  
The issue may therefore be stated as whether the criteria for 
a compensable rating for anemia have been met as of November 
1, 1996.   

Under DC 7700, a 10 percent evaluation requires hemoglobin of 
10 gm/100 ml or less with findings such as weakness, easy 
fatigability, or headaches.  

The Board's discussion of the medical evidence dated prior to 
November 1, 1996 in Part I.A.1 is incorporated herein.  

Other medical evidence includes a December 1996 blood test 
report from Dr. Shah, which shows hemoglobin of 11.0 (normal: 
11.6 to 15.2) and hematocrit of 32.3 (normal: 34 to 45).  A 
VA blood test from September 1997 showed hemoglobin of 12, 
which was noted to be low (normal indicated as: 13.5 to 18), 
and hematocrit of 37, which also noted to be low (normal 
indicated as: 40  to 50).  VA progress notes, dated in 
September 1997, show complaints that included headaches and 
dizziness.  One of the reports contains a diagnosis of 
tension headaches.  See also November 1997 report from the 
Newark Beth Israel Medical Center.  

A VA examination report, dated in July 1999, shows that the 
veteran denied having chest pain, shortness of breath, or 
undue fatigue.  She could engage in moderate activities, but 
she noted that she would pace herself to avoid fatigue.  She 
stated that she was taking iron pills.  She reported some 
irregular and heavy menstrual bleeding.  Her hemoglobin was 
11.3, the hematocrit was 35.1, and the Feratin level was 
2.81.  The diagnosis was iron deficiency anemia, mild, 
secondary to menorrhagia.

VA laboratory results from February 2000 were noted to be 
within normal limits.  
A VA progress note, dated in March 2000, notes "mild 
anemia," and hemoglobin of 11.6.  The veteran was noted to 
be taking iron supplements.  VA progress notes, dated in 
March 2001, contain findings that included hemoglobin of 
13.3.  

A VA examination report, dated in April 2001, shows that the 
veteran stated that at times she would feel weak and tired.  
She also complained of headaches four times a week.  She 
denied shortness of breath or chest pain.  She stated that 
she was pretty active, but that she would feel weak if she 
over-exerted herself.  She commented that she was much 
improved since taking iron supplements, which she takes twice 
a day.  She denied any syncope, although she reported that 
she would get lightheaded on bending forward, as well as on 
getting up too suddenly.  There was no edema of the upper or 
lower extremities.  The hemoglobin was 13.4, the hematocrit 
was 41.1, and the Feratin level was 2.81, which was low.  The 
diagnosis was iron deficiency anemia, currently being 
treated.  The examiner stated that it appeared that her blood 
levels had improved since supplementation.

A March 2003 VA blood test noted her hemoglobin was 12.7 and 
her hematocrit was 38.6, and that these levels were low 
(normal ranges were not provided).

A VA examination report, dated in December 2004, shows that 
the veteran denied any recent fainting episodes.  She 
reported heavy menstrual bleeding, that would last for seven 
days.  The objective examination noted no hepatosplenomegaly.  
Her conjunctivae were pink and the sclerae was anicteric.  
Repeat blood work was reported as normal.  Hemoglobin was 
12.1 (normal indicated as: 11.5  to 16).  Hematocrit was 37 
(normal indicated as: 34  to 47).   The diagnosis found no 
anemia.  See also March 2005 addendum. 

The veteran testified at an RO hearing in September 1997.  
She stated that she was under treatment for her anemia and 
was taking medication.  She complained of fatigue, headaches 
and dizziness.

The veteran testified before the undersigned at a personal 
hearing in September 2003.  She stated that she was currently 
taking a multivitamin and an iron supplement.  She said that 
if she missed her medication for a day or two, she would tire 
more easily.

After a careful review of the evidence of record, it is found 
that a compensable evaluation is not warranted for the 
veteran's service-connected anemia.  Although there is some 
evidence of headaches, and she has complained of fatigue, the 
December 2004 VA examination shows that her blood work was 
within normal limits.  Not only were no symptoms related to 
anemia identified, the examiner determined that no anemia was 
noted.  In addition, there is no evidence to show that her 
hemoglobin has ever been 10 gm/100 ml or less.  Therefore, 
the preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for anemia, and the claim 
must be denied.

2.  Lumbosacral strain

As discussed in Part I.A.2, the RO properly reduced the 
rating for lumbosacral strain to 10 percent, with an 
effective date of November 1, 1996.  The veteran's appeal has 
been construed to include the issue of entitlement to an 
increased rating.  The issue may therefore be stated as 
whether the criteria for a rating in excess of 10 percent for 
lumbosacral strain have been met as of November 1, 1996.   

Under 38 C.F.R. § 4.71a, DC 5295 (as in effect prior to 
September 26, 2003), a 20 percent evaluation is warranted 
where there is muscle spasm on extreme forward bending and 
loss of lateral spine motion unilaterally in a standing 
position.  

The Board's discussion of the medical evidence dated prior to 
November 1, 1996 in Part I.A.2 is incorporated herein.  

As for the other evidence, VA progress notes, dated after 
November 1, 1996, show that the veteran received a number of 
treatments for complaints of low back pain.  A November 1997 
report notes the following: a normal range of motion without 
pain, strength of 5/5 in the lower extremities, patellar 
reflexes were 2+ bilateral and asymmetrical, there were no 
neurological deficits.   Progress notes, dated in March 2001, 
contain findings that included extension decreased 25 percent 
(the exact range of motion was not provided), that the lower 
extremities had good strength, and 5/5 strength, with grossly 
symmetric and intact sensory examination, and 1+ reflexes at 
the Achilles and patella.  An April 2001 report notes that 
the range of motion, and strength, were within normal limits.  
She was given a TENS unit.  A March 2003 report shows that 
she was noted to be obese, and weight loss was discussed.  A 
September 2003 report notes that the veteran's range of 
motion was intact.  She also had muscle spasms in the lumbar 
area.  Her pain was not noted to significantly interfere with 
activities.  An October 2003 report notes that she complained 
of numbness and tingling in the lower extremities over the 
past month.  Later that month, she only reported occasional 
low back pain that was relieved with Motrin.  In November 
2003, her lumbosacral condition was characterized as stable.  
A December 2003 report indicates that a neurological 
examination was normal.  

A VA examination report, dated in April 1999, shows that the 
veteran complained of chronic low back pain that would get 
worse with menstruation and activities.  This pain was 
localized to the low back and did not radiate.  The objective 
examination found no deformity.  There were no muscle spasms 
and no tenderness.  Passive and active range of motion showed 
45 degrees of forward flexion; 35 degrees of extension; and 
lateral bending to 35 degrees.  There were no complaints of 
pain on movement.  Straight leg raises were to 90 degrees and 
were painless.  Knee jerks were 1+ and ankle jerks were 2+, 
bilaterally.  An X-ray showed levoscoliosis only.  The 
diagnoses were chronic lumbosacral strain, and levoscoliosis.  

A VA examination report, dated in April 2001, shows that the 
veteran stated that she still had low back pain, but did not 
have any feelings of weakness or easy fatigability.  She 
reported pain about two times per week.  The objective 
examination found full, painless, range of motion.  The 
neurological evaluation was negative.  An X-ray was also 
negative.  The diagnosis was "normal lower back 
examination."

A VA examination report, dated in December 2004, shows that 
the veteran complained of low back pain that was localized to 
the low back and did not radiate.  She commented that her 
pain would flare-up during cold weather and was relieved with 
moist heat.  She reportedly would occasionally wear a brace, 
but was not at the time of the examination.  She also had a 
TENS unit and had participated in physical therapy.  She 
denied bladder or bowel incontinence or other associated 
symptoms.  The objective examination noted that her spine was 
slightly hyperlordotic.  She had a minimal amount of lower 
lumbosacral paraspinal tenderness.  There were no palpable 
muscle spasms and no postural abnormalities.  She had 60 
degrees of forward flexion; 25 degrees of extension; and 
rotation and side bending to 30 degrees bilaterally.  Any 
attempted motion beyond this caused pain.  Her motor strength 
was 5/5 and there were no sensory deficits.  The Laseque's 
sign was negative bilaterally.  An X-ray showed no 
degenerative changes and scoliosis.  The impression was 
lumbosacral sprain/strain.

The veteran testified at a personal hearing at the RO in 
November 1996.  She stated that she would develop low back 
pain after standing for about 15 minutes.  She also reported 
occasional weakness and numbness in her legs.  She had to 
take Tylenol every day.  She commented that she worked in a 
day-care center and that lifting children throughout the day 
would cause her back to hurt.  

She testified at another personal hearing at the RO in 
September 1997.  She noted that she had been receiving 
treatment from VA over the past three years.  She had low 
back pain, for which she took Tylenol.  Her pain would last 
anywhere from several hours to a couple of days.  It would 
interfere with her sleep and made lifting difficult.

The veteran testified before the undersigned at a personal 
hearing in September 2003.  She stated that she received 
treatment from VA once every three months.  She would take 
Ibuprofen twice a day for pain.  She stated that she would 
occasionally get pain and numbness into the legs, which would 
switch from side to side.  She teaches elementary school and 
has to sit pretty often.  She reported that she had been to 
physical therapy and had been given a TENS unit, that she 
uses often.  She said that the pain into her legs would last 
for a minute or two.  Finally, she stated that she 
occasionally had to take something to help her sleep.

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5295.  The most recent findings of record 
are found in the December 2004 VA examination report, which 
shows that the veteran had 60 degrees of forward flexion; 25 
degrees of extension; and rotation and side bending to 30 
degrees bilaterally.  Although somewhat more limited motion 
was shown in older reports, as the most recent findings, the 
December 2004 finding are considered the most probative of 
the veteran's current condition.  Francisco.  In summary, 
although there is evidence of low back pain, there is no X-
ray evidence of arthritis, and the evidence is insufficient 
to show listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Based on the foregoing, the Board 
finds that overall, the evidence does not show that the 
veteran's low back disorder is manifested by symptomatology 
that more nearly approximates the criteria for an evaluation 
of 10 percent under DC 5295, and that the preponderance of 
the evidence is against the claim.

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Under 38 C.F.R. § 4.71a, DC 5292 (2002), a 20 percent rating 
is warranted for moderate limitation of motion.  The evidence 
of record noted that the veteran did occasionally have some 
limitation of motion of the spine, although during the 
majority of her examinations her motion had been full.  As 
previously noted, the most recent findings of record are 
found in the December 2004 VA examination report, which, in 
the Board's judgment, are not representative of a moderate 
limitation of motion.  Although somewhat more limited motion 
was shown in older reports, as the most recent findings, the 
December 2004 finding are considered the most probative of 
the veteran's current condition.  Francisco.  Accordingly, 
the criteria for a rating in excess of 10 percent under DC 
5292 have not been met.

Finally, as the veteran was never diagnosed with fracture of 
her vertebra, nor does her medical evidence show she had 
ankylosis of any portion of her spine.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285 and 5289 (2002) are not for application.  
The Board further notes that the veteran does not have 
intervertebral disc disease.  Therefore, 38 C.F.R. Part 4, DC 
5293 is not for application in this case.

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this regard, the Board initially notes 
that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC 5292, while the veteran has repeatedly complained of pain, 
the December 2004 VA examination report shows that her motor 
strength was 5/5 and there were no sensory deficits, and the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of 10 percent.  In particular, 
the Board notes the lack of such findings as neurological 
impairment, loss of strength, incoordination, and/or muscle 
atrophy.  In summary, when the ranges of motion in the back 
are considered together with the evidence showing functional 
loss -- to include the findings pertaining to neurologic 
deficits, muscle strength, and the lack of evidence of muscle 
atrophy -- the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 10 percent.  38 C.F.R. 
§ 4.71a, DC 5292; DeLuca.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed during the pendency of 
the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 (August 
27, 2003) (effective September 26, 2003), codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time, DC 
5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after September 23, 2002 (i.e., the 
effective date of the new regulations).  Therefore, the Board 
will now address whether, for the period on and after 
September 26, 2003, the veteran is entitled to a higher 
rating under the new criteria.  It is noted that the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  
The Board notes that VA provided the veteran with notice of 
the revised regulations in the June 2005 SSOC.  Thus, 
adjudication may proceed without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The criteria for a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine (Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a 20 percent rating is not warranted.  
The veteran's forward flexion of the thoracolumbar spine is 
not greater than 30 degrees but not greater than 60 degrees, 
nor is her combined range of motion of the thoracolumbar 
spine not greater than 120 degrees.  See December 2004 VA 
examination report.  Nor is there is any indication of muscle 
spasms or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  Although there are distant 
findings of scoliosis, it has not been shown since 1999, and 
there is no current evidence to show that her gait is 
abnormal or that she has muscle spasms or guarding.  Id.  In 
addition, there is no evidence of ankylosis of the spine, nor 
does the evidence show that the veteran has any associated 
neurological abnormalities.  See General Rating Formula, Note 
1.  Accordingly, the Board finds that a rating in excess of 
10 percent is not warranted under the General Rating Formula.  
38 C.F.R. § 4.71a, DC 5237.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for her service-connected lumbosacral 
strain.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in March 
2004, (hereinafter "VCAA notification letter") that 
informed her of the type of information and evidence 
necessary to support her claims.  In addition, by virtue of 
the rating decisions on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
she was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of her claims.  She was asked to identify all 
relevant treatment and to complete authorizations (VA Forms 
21-4138 and 21-4142) for all evidence that she desired VA to 
attempt to obtain.  There is no evidence of a reply that is 
responsive to the VCAA letter.  In addition, the June 2005 
SSOC notified the veteran of the provisions of 38 C.F.R. 
§ 3.159(b)(1) which advises the veteran that VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcomes of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  She has been provided a meaningful 
opportunity to participate effectively in the processing of 
her claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disabilities.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Restoration of the 30 percent disability evaluation for 
service-connected anemia is denied.

Restoration of the 20 percent disability evaluation for 
service-connected lumbosacral strain is denied.

Entitlement to a compensable evaluation for service-connected 
anemia is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected lumbosacral strain is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


